Title: From George Washington to Nathanael Greene, 22 October 1780
From: Washington, George
To: Greene, Nathanael


                  
                     Sir
                      22 October 1780
                  
                  Congress having been pleased by their Resolution of the 5th
                     instant, to authorise me to appoint an Officer to the command of the southern
                     Army in the room of Major Genl Gates ’till an enquiry can be had into his
                     conduct as therein directed, I have thought proper to choose you for this
                     purpose. You will therefore proceed without delay to the southern Army, now in
                     North Carolina, and take the command accordingly. Uninformed as I am of the
                     enemy’s force in that quarter, of our own, or of the resources which it will be
                     in our power to command for carrying on the War, I can give you no particular
                     instructions but must leave you to govern yourself intirely according to your
                     own prudence and judgment and the circumstances in which you find yourself. I
                     am aware, that the nature of the command, will offer you embarrassments of a
                     singular and complicated nature; but I rely upon your abilities and exertions
                     for every thing your means will enable you to effect. I give you a letter to
                     the Honorable the Congress informing them of your appointment and requesting
                     them to give you such powers and such support as your situation and the good of
                     the service demand. You will take their orders in your way to the Southward.
                  I also propose to them to send the Baron de Steuben to the
                     Southward with you; his talents knowledge of service, zeal and activity will
                     make him very useful to you in all respects and particularly in the formation
                     and regulation of the raw troops, which will principally compose the southern
                     Army. You will give him a command suited to his Rank, besides employing him as
                     Inspector General. If the Congress approve—he will take your orders from
                     Philadelphia.
                  I have put Major Lee’s Corps under marching orders, and as soon as
                     he is ready, shall detach him to join you.
                  As it is necessary the enquiry into the conduct of Major General
                     Gates should be conducted in the Quarter in which he has acted, where all the
                     Witnesses are, and where alone the requisite information can be obtained; I am
                     to desire as soon as the situation of affairs will possibly permit, you will
                     nominate a Court of Enquiry to examine into his case agreeably to the
                     prementioned Resolve of Congress. Major General the Baron de Steuben will
                     preside at this Court, and the Members will consist of such General and Feild
                     Officers of the Continental troops as were not present at the Battle of Camden,
                     or being present, are not wanted as Witnesses, or are persons to whom Major
                     Genl Gates has no objection. I wish this affair to be conducted with the
                     greatest impartiality and with as much dispatch as circumstances will permit.
                     You will on your arrival at the Army take the sense in writing of the General
                     Officers and other principal Officers concerning the practicability of an
                     immediate enquiry—If they judge it practicable on the principles of these
                     instructions, you will have it carried into execution—If they do not think it can take place immediately you will inform
                     Major General Gates of it and transmit me their determination; and you will,
                     from time to time, pursue the same mode, that any delay which may happen may
                     appear, as I am persuaded it will really be, unavoidable. The Court need not
                     consist of more than five, nor must it consist of less than three Members, in
                     all cases there must be three General Officers.
                  You will keep me constantly advised of the state of your Affairs
                     and of every material occurrence. My warmest wishes for your success reputation
                     health and happiness accompany you. Given at Head Quarters Prekaness the 22d
                     October 1780.
                  
                     Go: Washington
                  
                  
                     P.S. Should Genl Gates have any objection to the mode of
                        enquiry which he wishes to make to Congress or to me, you will suspend
                        proceeding in the Affair, ’till he transmits his objection, and you receive
                        further orders.
                  
                  
                     Go: Washington
                  
               